Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Eriksson (US 8,959,518 B2) in view of Poort (US 2018/0357097 A1).
As to claim 1, Eriksson teaches   a scheduler system to determine a schedule, the scheduler system comprising:
at least one first memory device;
processing circuitry coupled to the at least one first memory device, the processing circuitry (the processor and the memory may be supplemented by, or incorporated in special purpose logic circuitry) to:
wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4), the features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource (term HPC more broadly herein to encompass virtually all forms of supercomputing in which significant computing resources are required, even if only on a temporary basis--whether jobs consist of single tasks or multiple dependent and independent tasks, or are optimized for cost, use of computational resources, time required to complete individual tasks or an overall job, or other factors, the software execution time be only a subset of the hardware execution time); determine, by a supervised machine learning model (scheduler evaluator 136 may be configured to evaluate the corresponding schedules 116, in accordance with relevant scheduling rules/algorithms, in order to determine an actual schedule instance for each task to be executed. In this way, the scheduler entries 118 may be populated with specific instances of schedules and associated upcoming invocations for tasks to be executed, col. 6, lines 40-50) and based on a first current time (time stamp)  and the feature values (current time), a likelihood the resource will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).
Eriksson does not teach the features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource. However, Poort teaches features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource(term HPC more broadly herein to encompass virtually all forms of supercomputing in which significant computing resources are required, even if only on a temporary basis--whether jobs consist of single tasks or multiple dependent and independent tasks, or are optimized for cost, use of computational resources, time required to complete individual tasks or an overall job, or other factors, paragraphs [4-6]; the software execution time may be only a subset of the hardware execution time, Paragraph [42]).



As to claim 17, Eriksson teaches a method of scheduling a resource to perform a task by a scheduler system, the method comprising:
determine feature values (current time) of features of a task based on a predefined mapping of the features to feature values in a first memory' device of the at least one first memory device (wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4);
determine, by a supervised machine learning model (scheduler evaluator 136 may be configured to evaluate the corresponding schedules 116, in accordance with relevant scheduling rules/algorithms, in order to determine an actual schedule instance for each task to be executed. In this way, the scheduler entries 118 may be populated with specific instances of schedules and associated upcoming invocations for tasks to be executed, col. 6, lines 40-50) and based on a first current time (time stamp)  and the feature values (current time), a entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according to actual scheduled task invocations within the selected time window as to resolve any discrepancies, claims 1-4).
Eriksson does not teach the features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource. However, Poort teaches features including a time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource(term HPC more broadly herein to encompass virtually all forms of supercomputing in which significant computing resources are 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of time-dependent feature and a time-independent feature, the time-dependent feature indicating a time the task is more likely to be successfully completed by a resource as taught by Poort into Lloyd to provide efficiently managing the time and expense of executing HPC workflows and jobs.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ethriksson (US 8,959,518 B2) in view of Poort (US 2018/0357097 A1) further in view of Henry (US 2018/0082002 A1).
As to claim 6, Ethriksson and Poort do not teach the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood. However, Henry teaches the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood (modeling can be implemented in offline optimization planning and scheduling tools. Changes to modeling 
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood as taught by Henry into Ehtriksson to validating and adjusting a predictive model, for example, a predictive model for enhancing feedstock selection, production, planning, and operation of a plant or refinery.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ethriksson (US 8,959,518 B2) in view of Poort (US 2018/0357097 A1) further in view of Dayness (US 2002/0133527 A1).
As to claim 9, Ethriksson teach a fourth memory device including the likelihood indexed by task identification stored thereon, the fourth memory device local to the processing circuitry. However, Dayness teaches a fourth memory device including the likelihood indexed (the system indexes the task class mirror table using a task identifier ([18]-[20]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of the processing circuitry' is further to evaluate, by a first technique and while the scheduler system is offline, whether the machine learning model generates sufficiently accurate predictions of likelihood as taught by Dayness into Ehtriksson to allow the size of task class mirror table  can be dynamically adjusted during operation. 

Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ethriksson (US 8,959,518 B2) in view of Poort (US 2018/0357097 A1) further in view of Lloyd (US 2009/0248492 A1).
As to claim 14, Ethricksson and Poort teaches a non-transitory machine-readable medium including, the operation comprising:
determine feature values (current time) of features of a task based on a predefined mapping of the features to feature values in a first memory' device of the at least one first memory device (wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4);
supervised machine learning model (scheduler evaluator 136 may be configured to evaluate the corresponding schedules 116, in accordance with relevant scheduling rules/algorithms, in order to determine an actual schedule instance for each task to be executed. In this way, the scheduler entries 118 may be populated with specific instances of schedules and associated upcoming invocations for tasks to be executed, col. 6, lines 40-50) and based on a first current time (time stamp)  and the feature values (current time), a likelihood the resource will successfully complete the task within a time window (selected time window) (entry generator is configured to cause the at least one processor to calculate, for a selected task and based on its associated schedule, an upcoming task invocation and an associated, selected time window in which the upcoming task invocation falls … an execution engine configured to cause the at least one processor to execute the selected task within the selected time window within the distributed computing system… wherein the execution engine is further configured to cause the at least one processor to read the upcoming task invocation for the selected task to an in-flight map when a current time equals the time stamp of the selected time window, claims 1-4 ); and
schedule the task to be performed by the resource based on the determined likelihood (in response thereto, sort the upcoming task invocation according 

Ethricksson and Poort do not teach instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler. However, Lloyd teaches instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler (monitoring the management of a sales lead by a user (e.g., sales person). For example, tool 16 may include instructions for monitoring the timeliness of a user in responding to sales lead inquiries. If the user does not respond to the inquiry according to the schedule (e.g., by placing a telephone call or sending an electronic mail message), a notification may be sent to a supervisor or manager regarding the user's tardiness. In this way, efficient and productive sales lead management may be further achieved, paragraphs [44]-[46]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler as taught by Dayness into Lloyd to provide efficient and productive sales lead management may be further achieved.

 sales leads (monitoring the management of a sales lead by a user (e.g., sales person). For example, tool 16 may include instructions for monitoring the timeliness of a user in responding to sales lead inquiries. If the user does not respond to the inquiry according to the schedule (e.g., by placing a telephone call or sending an electronic mail message), a notification may be sent to a supervisor or manager regarding the user's tardiness. In this way, efficient and productive sales lead management may be further achieved, paragraphs [44]-[46]).

As to claim 11, Lloyd teaches wherein the features include phone call features indicating lead information features gathered on prior calls placed to the product sales leads (What is important, however, is to effectively follow up with these customers particularly when the customer interest in a product appears to be high. For example, in the automobile industry, 55% of all consumers who shopped for a vehicle online ultimately ended up purchasing a vehicle. More specifically, 24% of these online vehicle shoppers purchased a vehicle within 10 days of shopping online while 32% purchased a vehicle within 90 days of shopping online. While these statistics are significant, they can be improved. Thus, what is needed is a tool that can manage .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ethsson (US 8,959,518 B2) in view of Poort (US 2018/0357097 A1) further in view of Thin (2017/0076198 A1).
	As to claim 13, Ethsson and Poort do not teach the machine learning model includes a gradient boost tree model. However, Thin machine learning model includes a gradient boost tree model teaches (learning models includes a first learning model that is a gradient boosted decision tree (GBDT) model, claims [12]-[14]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of instructions that, when executed by a machine, configure the machine to perform operations of a sales lead call scheduler as taught by Thin into Ethsson and Poort to allow refine machine learning models and to evaluate the efficacy of the machine learning models.


Allowable Subject Matter
Claims 2-5, 7-8, 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/               Primary Examiner, Art Unit 2195